AfAiihR OF

P—

In VISA PETITION Proceedings
A-12111162

Decided by Board July 14, 1961
Expatriation—Act of March 2, 1907—Automatic reacquisition of foreign nationality—Standard of proof to establish voluntary acceptance of foreign
nationality.
(1) Current standard of proof in expatriation cases applies to conduct within
section 2 of Act of March 2, 1907. Where foreign nationality was acquired
solely by operation of law, proof of "voluntary acceptance" through overt
acts must be supported by clear, convincing and unequivocal evidence to
warrant finding of loss of citizenship.
(2) Where petitioner's father, naturalized in 1903, reacquired Italian citizenship in 1914 under automatic provisions of Italian Nationality Law of June
13, 1912, evidence that he obtained and used Italian passport in traveling to
Italy in 1922 does not establish "voluntary acceptance" of Italian nationality with requisite degree of proof in view of unexplained motivation in
using Italian passport, absence of evidence of other overt acts of acceptance,
and fact that application which he made for U.S. passport in Italy the following year, in 1923, is construable as manifesting a continuing intention to
retain U.S. nationality.
(3) Petitioner's voting in Italian political elections and service as a conscript
in the Italian Army, during which time he took an oath of allegiance to
the Italian Crown, no not constitute expatriating acts when he was improperly advised prior thereto by official sources that he had no claim to
U.S. citizenship.

BEFORE THE BOARD

DISCUSSION: The petitioner appeals from the denial of his visa
petition by the District Director, New York District, dated January 27, 1961. The District Director found that the petitioner did
not acquire United States citizenship at birth because his father
expatriated himself prior to the birth of petitioner. The appeal will
be sustained.
The petitioner's father, A—P—, was naturalized in the United

States on April 20, 1903. Records of the Passport Office of the
Department of State show that A—P— executed two affidavits at
the Consulate General at Naples. He applied for a United States
passport at the American Consulate General on October 23, 1923, and

he stated in his first affidavit that he had arrived in Italy on Janu362

ary 20, 1922, and had traveled from the Unitod Staten with an

Italian passport issued by the Italian Consul General at Cincinnati,
Ohio. In the second affidavit, on January 25, 1924, he stated that
he (A—) was in Italy from 1911 until 1914, during which stay his
son, P—P— (petitioner), had been born. P—P— was born on
October 30, 1914.
It was the view of the State Department that A—P— expatriated
himself on July 1, 1914 under the provisions of the first paragraph

of section 2 of the Act of March 2, 1907,' by having acquired
Italian nationality under the provisions of Article IX(3) of the
Italian Nationality Law of June 13, 1912. 2 It was the view of
our Government that the loss of United States citizenship depended
not only upon the reacquisition of Italian nationality, but upon the
United States citizen's having "evidenced a voluntary acceptance
of that nationality by obtaining and using an Italian passport for
his travel to Italy in 1922." The Department of State's decision
that A—P— had lost United States citizenship was communicated
to the Secretary of Labor on October 3, 1988, and a report of expatriation in the name of A—P— was transmitted to the Secretary
of Labor with a letter of January 20, 1934.
P—P—, petitioner, first applied for a United States passport on
May 18, 1933, before a United States Vice Consul at Rome, Italy.
The application for passport executed by petitioner was disapproved
by the Department of State on October 3, 1933, on the ground that
the applicant had not acquired United States citizenship at birth,
since his father had expatriated himself prior to the applicant's
birth.
P—P— next applied for documentation as a citizen of the United
States at the American Consulate General at Naples, Italy, on
June 15, 1960, by executing an application for registration as a
ritiven of the United States. In connection with his application,
Act of March 2, 1907, section 2, provides: "That any American citizen
shall be deemed to have expatriated himself when he has been naturalized in
any foreign state in conformity with its laws, or when be has taken an oath
of allegiance to any foreign state.
"When any naturalized citizen shall have resided for two years in the foreign state from which he came, or for five years in any other foreign state,
it shall be presumed that he has ceased to he an American eiti7sn, and the

place of his general abode shall be deemed his place of residence during said
years : Provided, however, That such presumption may be overcome on the
presentation of satisfactory evidence to a diplomatic or consular officer of the
United States, ender siieb rules and regulations as the Department of State
may prescribe... (34 Stat. 1228: 8 U.S.C. 17.)
Article IX of the Italian Nationality Law of June 13, 1912, provides: "He
who has lost citizenship * * * may reacquire it: * * * (3) After two years
ro,bionce In 111P Kingdom if the loss of citizenship has been due to the
acquisition of foreign citizenship."

-363

he stated that he had taken an oath of allegiance to the Italian Crown
at Rome, Italy, in 1935 while serving as a conscript in the Italian
Army and that he had voted in Italian political elections on a
number of occasions, because he had been advised that he had no
claim to United States citizenship.
The Department. of State reversed its previous decision in the
instant case and decided that P—P— did acquire United States citizenship at time of birth on October 30, 1914, under section 1993,
Revised Statutes; that his father, A—P—, had not lost United States
citizenship at that time. This record contains a memorandum from
the Director of the Passport Office to the Assistant Director for
Citizenship, Immigration and -Naturalization Service, New York,
stating the Department of State belief that in the light of "recent

important court decisions," particularly "the Supreme Court decision in the case of Nishileawa v. Dulles," 356 U.S. 129 (1958), "an
administrative decision that a person had lost United States citizenship will be upheld by the courts only if the decision is based on
an act which was both voluntarily performed and expressly made
expatriating by statute."
It had been the long-standing view of the Department of State and
the Immigration and Naturalization Service, supported by judicial
and administrative decisions, that expatriatipn under the first paragraph of section 2 of the Act of March 2, 1907 may he based upon
the fact that a person has acquired a foreign nationality solely by
operation of (a foreign) law followed by overt acts or oral or
written acts voluntarily performed, which were regarded as "acceptance" of the foreign nationality. For this view, the Immigration and Naturalization Service continues to contend. The Service
representative points out that the Department of State has in the
past considered that the Italian nationality conferred under the

provisions of the Italian Nationality Law of 1912 was "voluntarily
accepted" when a naturalized American citizen of Italian origin
applied for and accepted an Italian passport or identity card
describing him as an Italian national, that the act of accepting the
Italian passport or identity card should be considered as prima facie
evidence of the acceptance of Italian nationality under the provisions of the Italian law. The Service representative declares that
this view was reaffirmed by this Board as recently as 1955 in Matter
of M . 6-590 (B.I.A., 1955).
—

It seems to be the view of the State Department, expressed in the

letter from the Director of the Passport Office, that their decision
in this matter declares a totally new policy dictated by recent Supreme Court decisions. The State Department letter sets forth
the past view and suggests that it would be found now that a
person has lost United States citizenship only if the act on which
364

the decision is based "was both vnlnntarily performed and expressly
made expatriating by statute." The Service representative argues
that the Nationality Act of 1940 and the Immigration and Nationality Act of 1952, and the court decisions interpreting these two laws,
should not be made to apply to the period 1907 to 1941; that the
two later Acts contain different provisions with regard to denaturalization and expatriation of a dual national; and that it is a mistake
at this late date to attempt to apply the present rules, decisions and
statutory provisions regarding burden of proof and denaturalization
to the period covered by the Act of March 2, 1907.
It is our view that the State Department in the instant case is
not urging a completely new standard, nor a new standard necessary
to conform or adopt our traditional view of the Italian Nationality
Law of June 13, 1912 to the issuance of a passport to P—P—.
Without re-examining the Supreme Court decisions of the last ten
years, it may be stated unequivocally that the Government now has
a more severe burden of proof in cases regarding expatriation than
the Government carried in the past. The facts in the instant case
do not satisfy the requirement that the Government establish by
clear, convincing and unequivocal evidence that the father of the
petitioner, A—P—, "accepted" Italian nationality.
A—P— reacquired Italian nationality in Italy on July 1, 1914,
by operation of the Italian Nationality Law. The State Department
records show that he left Italy in 1914, presumably after the birth
of his son (in October) that year, and was readmitted to the United
States. At that time there was no such thing as a reentry permit,
and it must be assumed that he was readmitted to the United States
as a returning citizen. The act of "acceptance," according to the
State Department and Immigration Service, which resulted in
A—P-- losing his United States citizenship, was his returning to
Italy January 20, 1922, on an Italian passport. However, he applied
at the United States Consulate in Naples, Italy; for a United States
passport on October 23, 1923, indicating that he had not abandoned
his United States citizenship and hoped to assert it by again obtaining a United States passport. The record does not show why
he obtained an Italian passport (issued at Cincinnati in 1922), but
it may be assumed that he accepted it, not voluntarily, but because
it was the only passport he could obtain at the time.
At no time was it held by the courts that remaining in his native
country for more than two years automatically expatriated a naturalized citizen under the 1907 Act, but this rule was established and
accepted by administrative officials only after extensive litigation.
Leong ifwai Yin v. United States, 31 F.2d. 738 (CA. Hawaii,
1929) ; United States v. Eliasen, 11 F.2d 785 (D.C. Wash., 1926) ;
Camara.° v. Tillinghast, 29 F.2d 527 (CA. Mass., 1928), and many
365

other cases. At the time petitioner's father returned to Italy with
an Italian passport in 1922, the law was not firmly established.
There'seems to be no record, but it is reasonable to assume that he
may have tried to secure a United States passport in this country
and been refused due to the fact that he had remained in Italy more
than two years (not of itself a factor causing automatic expatriation). The fact that he applied in Italy for a United States passport the following year indicates that this "overt act" of accepting
an Italian passport was not voluntarily performed and., therefore,
A P— had not yet lost his United States citizenship at the time
his son was born in October of 1914. It is true that A—P— then
remained in Italy until his death in August 1932. Having been
denied a United States passport, there was no way he could return

to the United States except under the Italian quota.
P—P— at the age of 18 applied for a United States passport on
May 18, 1933. The fact that he applied at that time indicates that

he and his father had never given up their claim to United States
citizenship and were still hoping to assert it successfully. Although
petitioner voted in Italian political elections and served as a conscript in the Italian Army, during which time he took an oath of
allegiance to the Italian Crown, it is admitted that these acts do
not constitute expatriation when the claimayt has been improperly
advised that he had lost his United States citizenship . 8
In Matter of Al , 6 590 (B.I.A., 1955), cited by the Service representative in oral argument, the Italian national returned to Italy in
1910; he not only received an Italian card of identity describing
him to be an Italian national, but he disposed of all his property in this country, purchased a business in Italy which he operated until his death in 1928, and never applied for a United
—

-

States passport in Italy after he returned there in 1910. Furthermore, M— did not return to the United States until she was

52 years old. We found in that case that M—'s father did accept
Italian nationality; and that there was no adequate reason for 11
to have waited such a long period before asserting her United
States citizenship. The record in that case was clear as to the
"voluntary acceptance" of Italian nationality following the naturalized citizen's return to Italy. However, in matter
6 15,
we decided that the individual had not lost his citizenship by
performing a "voluntary overt act" manifesting "acceptance" of

—

-

Italian nationality ; th at,t,

p had sati sf actorily

ex pl ained his

'Matter of 5—, 8-221, and Matter of 5—, 8-226, wherein the board held
that acts designated expatriative by statute will not operate to expatriate where
the claimant was unaware that he had United States citizenship ; we limited this
rule to situations where the claimant was misled by a change of interpretation
in the law, or where he was misinformed by government officers and believed
that he had already lost his United States citizenship.

366

failure to return promptly to the United States; that his membership in the Fascist Party had been of a "compulsory nature," to
obtain employment and the other essentials of living, and that each
of these cases must be decided upon its own apparent merits, citing
Hackworth, Digest of International Law, Volume III, p. 213. Both
those cases presented more complete records than does the instant
matter.
The present Act, section 349(a) (1) [8 U.S.C. 1481), provides that
a national of the United States, whether by birth or naturalization,
shall lose his nationality by obtaining naturalization in a foreign
state upon his own application.4 Under the present law a foreign
statute such as the Italian Nationality Law of June 13, 1912 could
not operate to affect a naturalized citizen. However, this was not
the language of the 1907 Act, and the 1907 Act cannot be ignored.
It is still the rule that expatriation occurred under the first para.
graph of section 2 of the Act of March 2, 1907 where a person
acquired a foreign nationality by operation of law (as here under
the Italian Nationality Law of June 13, 1912) followed hy overt

acts -Ooluntarily performed, which may be regarded as "acceptance"
of the foreign nationality. We do believe, however, that the present
standard of proof regarding expatriation applies to the act of "acceptance" of Italian nationality, and proof of that voluntary
acceptance must be clear, convincing and unequivocal.
The present record does not establish that A—P— journeyed to
Italy in 1922 on an Italian passport voluntarily, in the light of the
fact that he applied in Italy for a United States passport the following year. Evidently he made two trips to the Consulate General
at Naples, one in 1923 and one in 1924, because the State Department letter refers to two affidavits executed by him, one on October
23, 1923, and one on January 25, 1924. We conclude that he had
a "continuing intention" to retain his United States nationality,
evidenced by his application for a United States passport in 1923,
and that this record does not establish by clear and convincing
evidence that he "accepted" Italian nationality. It appears that
the change of citizenship was arbitrarily imposed upon A—Pwithout his concurrence, and that P—P— did, therefore, acquire
United States citizenship at birth in Italy in 1914.
ORDER: It is ordered that the appeal be sustained and that the
petition for issuance of nonquota immigrant visa be approved.
+Immigration and Nationality Act, section 349(a) (1), provides: "From
and after the effective date of this Act a person who is a national of the

United States whether by birth or naturalization, shall lose his nationality
by—(1) obtaining naturalization in a foreign state upon his own application,
upon an application filed in his behalf by a parent, guardian, or duly authorized agent, or through the naturalization of a parent having legal custody of
such person. . ." (Emphasis supplied.)

36T

